Per Curiam. This cause coming on to be heard on the Stipulation of the parties hereto, which reads as follows: "1. The instant cause, filed on October 16, 1972, is based upon an alleged breach of contract by, and tortious acts of, agents and employees of the Illinois Department of Mental Health; 2. Prior to the filing of the instant cause, M.S.P., Inc., filed suit in the Circuit Court of Cook County, number 72 CH 336, against the respondent and various employees of respondent; respondent filed an action in the same forum, number 71 Ml-155933, against the claimants; 3. The parties to the aforesaid action and suit agreed to mutually dismiss same with a credit due respondent from claimants in the amount of $4,066.94; 4. The parties hereby agree that respondent owes to claimants, and each of them, the cumulative gross amount of $18,000. (Eighteen Thousand Dollars) less the credit aforesaid, or a net amount of $13,933.06 (Thirteen Thousand, Nine Hundred and Thirty-Three Dollars and Six Cents); 5. The parties further agree that this Court may enter an award in the amount of $13,933.06 (Thirteen Thousand, Nine Hundred and Thirty-Three Dollars and Six Cents) without further notice, no hearings or further pleadings being necessary for a determination herein; 6. The parties, and each of them, agree that the entry of an award in the aforementioned sum shall waive, release, relinquish and forever bar all claims or causes of action by and between the parties hereto, including any and all claims or causes of action that claimants, and each of them, has or may have against any officers, agents and/or employees of the Department of Mental Health from the beginning of time to the date of these presents; 7. The claimants and the Illinois Department of Mental Health expressly agree to perform all acts that may be necessary to effect dismissal of any claims pending against each other in any other court or proceeding.” and the Court being fully advised in the premises; It Is Hereby Ordered that the sum of $13,933.06 (Thirteen Thousand, Nine Hundred and Thirty-Three Dollars and Six Cents) be awarded to claimants in full satisfaction of any and all claims or causes of actions that claimants, and each of them, has or may have against any officers, agents and/or employees of the Department of Mental Health, from the beginning of time to the date of these presents.